Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant asserts that Thalheim does not teach “at least one clamp, which is configured to bend due to coming into contact with a surface of the movement with a surface of the watch case element”. This argument is not persuasive. The structure exists in the real world and does exactly what the claim stipulates. Applicant wishes the scope to be interpreted narrowly without positively reciting what that narrow interpretation should be. Thalheim’s structure does not have an infinite rigidity and thus it must bend under the influence of force.  

Applicant asserts that Thalheim would unbend rather than bend in the event of a drop or similar axial force. This argument is not persuasive. The claim recites “bend due to coming into contact with a surface” … “when the movement is pressed” … “and/or when the movement and the watch case element are relatively displaced in an axial direction”. Any displacement in an axial direction would include movement beyond a static stable position and a return to the static stable position. This action would be in both directions including bending and unbending according to applicant’s interpretation of the phrase. There is no scope in the phrase “bend due” defining a prescribed rate of curvature increase due to a specific action as asserted by applicant. To the contrary the claim very clearly defines the scope to be broad. Applicant’s claim 1 recites a condition A that would support applicant’s interpretation but immediately recites “and/or” condition B which undermines applicant’s point in this regard. 

Applicant asserts that Thalheim does not teach a device for modifying the bending stiffness of segment 5. This argument is not persuasive. Element 7 is formed on 5 with a unique shape and characteristic that allow its stiffness to be changed as claimed. Applicant takes issue with the citations and argue that the stiffness of 5 is not changed. This argument is not persuasive. 7 is a part of 5. It is the part formed to change the stiffness of the complete whole. Wherein applicant clarifies the operation of the device for modifying in claim 22, examiner agrees with applicant. In the generic form of claim 1 the examiner dissents with applicant’s characterization. 

Applicant takes issue with the rejection stating that the bending and change in stiffness of segment 5 cannot occur in the way disclosed by Thalheim, because Thalheim does not teach a structure for reducing the bent length of segment 5 at any time or occurrence. This argument is not persuasive. Applicant has drafted a broad claim set as such it is not as narrow as applicant wishes it was. The claim(s) as presented read on the disclosure of Thalheim according a broadest reasonable interpretation. As noted by applicant there are many differences which COULD distinguish between the prior art and the claim set. The examiner dissents with applicant’s position only in that they are not reasonably reflected in the current claim set. Note previous claim 22. Claim 22 embodies applicant last argument almost verbatim. According the action 2-14-22 indicated said claim was allowable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-21, 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thalheim (US 2002/0027834).
With regard to claim 1 Thalheim discloses a system for fixing a timepiece movement (15) to a watch case element (figure 6), the system comprising: -
at least one clamp (5), which is configured to bend due to coming into contact with a surface of the movement (figures 6-7) and with the watch case element (1 - figures 6-7), and – 
when the movement is pressed under action of the screw during assembly and/or when the movement and the watch case element are relatively displayed in an axial direction of the movement (figures 3, 4, 6, 7) such as to press the at least one clamp between said surface of the movement and said surface of the watch case (figures 3,4 6, 7) a fixing element that fixes a position of the clamp relative to the movement of to the watch case (8 of element 5 and/or 16 and/or 17)
a device (7) for modifying the bending stiffness of the at least one clamp, when the movement is pressed under action of the screw during assembly and/or displaced an axial direction relative to the watch case element (paragraphs 21, 26; figures 3, 4, 6, 7; abstract).

With regard to claim 2 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp is arranged so that the bent length of the at least one clamp is, modified when the movement is fixed to the watch case element or displaced relative to the watch case element from a rest position in which a first surface of the movement abuts against a second surface of the case element (paragraphs 21, 26; figures 2, 4, 7; the shape memory element is brought into contact when bent and not forced to contact when not bent)

With regard to claim 3 Thalheim discloses the system as claimed in, claim 1, wherein the bearing force or the contact of a first bent end of the at least one clamp against the movement and/or the bearing force or the contact of a second bent end of the at least one clamp against the case element is/are modified when the movement is fixed to the watch case element or displaced relative to the watch case element from a rest position in which a first surface of the movement abuts against a second surface of the case element (paragraphs 21, 26; figures 2, 4, 7; the shape memory element is brought into contact when bent and not forced to contact when not bent.)

With regard to claim 4 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises, in the a state where the movement is fixed to the case element and the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case (figures 4, 7), element: - a first clearance between the clamp and a point of the movement against which the clamp can come into contact via bending of the clamp (in figure 4 the clearance is zero, in figure 7 the clearance may be interpreted to be either zero at the tip or less than lf at the bend base; additionally in figure 4 the movement is shown against the bend portion, however it is not held there, thus the clearance can be interpreted as being larger than zero up to the maximum height), the value of the first clearance being less than Lcl, and/or the value of the first clearance being greater than Lcl/60 (figures 4, 7), , with Lcl being a length of a projection in the plane of the movement of a third surface against which the clamp can bear and the length Lcl being between Lf/10 and Lf with Lf being the bent clamp length (figures 4, 7), and/or, a second clearance between the clamp and a point of the case element against which the clamp can come into contact via bending of the clamp, the value of the second clearance being less than Lc2, and/or the value of the second clearance being greater than Lc2/60, , with Lc2 being a length of a projection in the plane of the movement of a fifth surface against which the clamp can bear and the length Lc2 being between Lf/10 and Lf with Lf measured in the rest state (figures 4, 7).

With regard to claim 5 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises: - a third surface forming a first nonzero angle (a) with a fourth surface against which the clamp bears when the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case element, and/or - a fifth surface forming a second nonzero angle with a sixth surface against which the clamp bears when the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case element (figure 2 there are seven bend sections forming nonzero angles and corresponding surfaces relative to at least 7 corresponding base portions which support the bend portions).

With regard to claim 6 Thalheim discloses the system as claimed in claim 5, wherein the first angle is less than 450, and/or is greater than 10 (figures 4, 7), and/or wherein the second angle is less than 45 (figures 4, 7), and/or is greater than 10 (figures 4, 7).

With regard to claim 7 Thalheim discloses the system as claimed in claim 5, wherein the first surface is planar and/or the second surface is planar and/or the third surface is planar and/or the fourth surface ( is planar and/or the fifth surface is planar and/or the sixth surface is planar (in figures 2, 4, all the surfaces are planar. In figure 7 the edges are bent to form the angles. In figure 7 the base region(s) remain planar).

With regard to claim 8 Thalheim discloses the system as claimed in claim 5, wherein the third surface is rounded, and/or the fifth surface is rounded (figures 1 and 5 the corresponding structures are formed in a ring and are thus rounded in at least one relevant dimension; 15 figure 4 shows a chamfered face of the movement casing). 

With regard to claim 9 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length of the at least one clamp (the element is a shape memory, in order to achieve the disclosed bending the moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length thereof).

With regard to claim 10 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp is made of a superelastic alloy and/or of a shape memory alloy and/or of a nickel alloy (paragraphs 17, 18, 21, 26).

With regard to claim 12 Thalheim discloses a timepiece unit, comprising a system as claimed in claim 1 (paragraph 3). 

With regard to claim 13 Thalheim discloses the timepiece unit as claimed in claim 12, wherein the watch case element is a middle (paragraph 3; figure 7).

With regard to claim 14 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the third surface is produced on the movement and/or the fourth surface is produced on the case element (figure 7). 

With regard to claim 15 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the case element comprises a casing ring and/or the fourth surface is produced at least partially on a casing ring, or wherein the movement comprises a casing ring and/or the third surface is produced at least partially on a casing ring (figures 1, 3, 5, 6).

With regard to claim 16 Thalheim discloses a timepiece comprising a unit as claimed in claim 12 (paragraph 3).

With regard to claim 17 Thalheim discloses the system as claimed in claim 1, comprising at least two clamps (figure 2).

With regard to claim 18 Thalheim discloses the system as claimed in claim 2, wherein the device for modifying the stiffness of the at least one clamp is arranged so that the bent length of the at least one clamp is modified so that the bent length of the at least one clamp is reduced (figures 4, 7) when the movement is fixed to the watch case element or displaced relative to the watch case element from the rest position in which the first surface of the movement abuts against the second surface of the case element (when element 5 is subjected to bent length adjustments the structural features occur simultaneously to meet the claim limitation “when”).

With regard to claim 19 Thalheim discloses the system as claimed in claim 8, wherein the third surface is a cylinder portion, and/or the fifth surface is a cylinder portion (figures 3, 4, 6, 7)

With regard to claim 20 Thalheim discloses the system as claimed in claim 9, wherein the at least one clamp comprises a cross-section, the second moment of area of the cross section of the at least one clamp changes along a longitudinal axis in width and/or in thickness (figures 4, 7)

With regard to claim 21 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp is configured to bend (figures 6-7) due to coming into contact with a surface of the movement (figure 6-7 the movement is the part in the middle of which 15 is a part thereof) and with a surface of the watch case element (1 figure 6-7) when the movement and the watch case element are relatively displayed in an axial direction (figures 6-7) ofof the movement such as to press the at least one clamp between said surface of the movement and said surface of the watch case (figures 6-7).

With regard to claim 23 Thalheim discloses the system of claim 18, further including that the device for modifying the stiffness of the at least one clamp is configured such that when the bent length of the at least one clamp is reduced, as restoring force of the clamp is increased (figures 6-7 - the length of resistance is resistance is increased in the bent position. The restoring force would thus be increased or the system would be inoperable).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6-15-22
/SEAN KAYES/Primary Examiner, Art Unit 2844